DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #16/567,574 filed on 09/11/2019 in which claims 1-20 have been presented for prosecution.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In the specification, paragraph [0016], on page 7, line 5, replace, “when the vehicle is turned on (IG OFF)” with -- when the vehicle is turned off (IG OFF) --
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the prior art of record.
Regarding dependent claims 1-20, the prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting the combination of elements and features arranged, disposed, or provided in the manner as claimed by the applicants. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations:
As in claim 1: A vehicle battery diagnosis apparatus comprising among other patentable features, “… a controller configured to diagnose a cell voltage deviation based on the battery cell voltage, wherein the controller calculates a self-discharge rate for each cell based on the battery cell voltage and a parking time, and calculates the cell voltage deviation based on the battery cell voltage, and when the calculated cell voltage deviation is greater than a preset cell balancing reference voltage deviation, the controller compares cell balancing capacitance calculated based on a vehicle usage time with a maximum self-discharge rate among the calculated self-discharge rates for respective cells and determines whether cell balancing is enabled or diagnoses the cell voltage deviation”.
As in claim 13: A battery diagnosis method of a vehicle battery diagnosis apparatus including a controller configured to diagnose a cell voltage deviation based on a battery cell voltage, the method comprising among other patentable steps, “…calculating a self- discharge rate for each cell based on the battery cell voltage and a parking time and calculating a cell voltage deviation based on the battery cell voltage, by the controller;  DB1/ 106306609.1 32checking whether the calculated cell voltage deviation is greater than a preset cell balancing reference voltage deviation, by the controller; when the calculated cell voltage deviation is greater than the cell balancing reference voltage deviation, checking whether cell balancing capacitance calculated based on a vehicle usage time is greater than a maximum self-discharge rate among the calculated self-discharge rates for respective cells, by the controller; and when the cell balancing capacitance is greater than the maximum self-discharge rate, determining that cell balancing is enabled, and when the cell balancing capacitance is equal to or less than the maximum self-discharge rate, diagnosing the cell voltage deviation, by the controller”.
Claims 2-12 and respectively claims 14-20 depend from claims 1 and respectively claim 13 and therefore are allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,927,492 to Lupo et al., (Lupo) discloses the general state of the art regarding a cell monitoring apparatus, battery monitoring apparatus, integrated circuit and method of monitoring a rechargeable cell.
CN 10573883 A to Chen et al., (Chen) discloses the general state of the art regarding a method and apparatus for diagnosing vehicle battery health condition.
US 2015/0070024 to Kim et al., (Kim) discloses the general state of the art regarding a battery pack and apparatus including a method of managing battery pack.
USPAT 10,946,765 to Park et al., (Park) discloses the general state of the art regarding a vehicle and method for managing battery thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 25, 2022